Exhibit 10.3

 

EXECUTION COPY

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”), dated as of February 4, 2009 (the
“Effective Date”), is entered into by and between Accuride Corporation, a
Delaware corporation (the “Company”) and Sun Capital Partners Management V, LLC,
a Delaware limited liability company (the “Consultant”).  The Company and
Consultant are referred to herein as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to receive consulting services from the Consultant
and to obtain the benefit of the experience of the Consultant in business and
financial management;

 

WHEREAS, the Consultant desires to provide consulting services to the Company
pursuant to the terms of this Agreement; and

 

WHEREAS, the compensation arrangements set forth in this Agreement are designed
to compensate the Consultant for providing such financial and management
consulting services to the Company.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the Company and the Consultant hereby agree as follows:

 

1.                                       Agreement; Term.

 


(A)                                  THE COMPANY AND ITS DIRECT AND INDIRECT
SUBSIDIARIES (THE “SUBSIDIARIES”) HAVE REQUESTED THAT THE CONSULTANT PERFORM
CERTAIN CONSULTING SERVICES FOR THE COMPANY AND/OR THE SUBSIDIARIES, INCLUDING
THOSE DESCRIBED IN SCHEDULE 1(A) ATTACHED HERETO (ANY SERVICES THAT THE
CONSULTANT SHALL PROVIDE FROM TIME TO TIME, WHETHER OR NOT ON SCHEDULE 1(A), THE
“SERVICES”).  TO THE EXTENT THE CONSULTANT PERFORMS THE SERVICES, UNLESS
OTHERWISE SPECIFIED IN WRITING, THE TERMS AND CONDITIONS BY WHICH THE CONSULTANT
WILL PROVIDE THE SERVICES ARE SPECIFIED HEREIN.  THE PARTIES AGREE AND
ACKNOWLEDGE THAT THE CONSULTANT SHALL HAVE NO OBLIGATION TO PERFORM ANY SERVICES
EXCEPT AS AGREED TO BY THE CONSULTANT FROM TIME TO TIME.


 


(B)                                 IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
THE CONSULTANT SHALL DEVOTE ONLY SO MUCH TIME, AND SHALL CONSULT WITH AND ADVISE
THE OFFICERS AND DIRECTORS OF THE COMPANY AND/OR ANY SUBSIDIARY ONLY TO SUCH
EXTENT AND AT SUCH TIMES AND PLACES AS MAY BE MUTUALLY AGREED BY THE COMPANY
AND/OR SUCH SUBSIDIARY AND THE CONSULTANT.  THE CONSULTANT SHALL BE FREE TO
PROVIDE SERVICES SIMILAR TO THE SERVICES TO SUCH OTHER BUSINESS ENTERPRISES OR
ACTIVITIES AS THE CONSULTANT MAY DEEM FIT WITHOUT ANY LIMITATION OR RESTRICTION
WHATSOEVER.


 


(C)                                  THE TERM OF THIS AGREEMENT SHALL COMMENCE
AS OF THE EFFECTIVE DATE AND SHALL TERMINATE ON THE FIFTH (5TH) ANNIVERSARY OF
THE EFFECTIVE DATE, AND SHALL BE EXTENDED AUTOMATICALLY THEREAFTER ON A
YEAR-TO-YEAR BASIS; PROVIDED, THAT EITHER OF THE PARTIES MAY (IN SUCH PARTY’S
SOLE DISCRETION) ELECT IN WRITING TO TERMINATE THIS AGREEMENT AT ANYTIME. 
NOTWITHSTANDING ANY OTHER PROVISIONS HEREOF, (A) THE COMPANY’S OBLIGATION TO PAY
AMOUNTS DUE WITH RESPECT TO PERIODS PRIOR TO THE TERMINATION HEREOF AND (B) THE
PROVISIONS OF SECTIONS 3 THROUGH 21 HEREOF, IN EACH CASE SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT.


 


1

--------------------------------------------------------------------------------



 

2.                                       Compensation and Expenses.

 


(A)                                  EXCEPT AS CONTEMPLATED HEREBY OR AS
APPROVED BY A MAJORITY OF THE COMPANY’S UNAFFILIATED DIRECTORS (AS DEFINED
BELOW), THE COMPANY SHALL HAVE NO OBLIGATION TO PAY THE CONSULTANT AND/OR ANY OF
ITS AFFILIATES (EACH, A “CONSULTANT AFFILIATE”) ANY FEES FOR THE SERVICES
RENDERED HEREUNDER AND ALL MATTERS RELATED THERETO (THE “CONSULTING FEES”).  AS
USED HEREIN, THE TERM “UNAFFILIATED DIRECTORS” SHALL MEAN THE COMPANY’S
DIRECTORS WHO ARE NOT EMPLOYEES OF THE CONSULTANT AND/OR ANY CONSULTANT
AFFILIATE, AND WHO ARE NOT DIRECTLY ELECTED BY THE CONSULTANT OR ANY CONSULTANT
AFFILIATE.  FOR THE AVOIDANCE OF DOUBT, THE INDEPENDENT DIRECTOR (AS DEFINED IN
THE LAST OUT DEBT AGREEMENT DATED AS OF FEBRUARY 4, 2009 BY AND BETWEEN THE
COMPANY AND SUN ACCURIDE DEBT INVESTMENTS, LLC) IS AN UNAFFILIATED DIRECTOR.


 


(B)                                 THE COMPANY SHALL REIMBURSE THE CONSULTANT
AND/OR ANY CONSULTANT AFFILIATE FROM TIME TO TIME AT THE REQUEST OF THE
CONSULTANT AND/OR ANY CONSULTANT AFFILIATE FOR THE COST OF ALL REASONABLE AND
DOCUMENTED OUT-OF-POCKET FEES AND EXPENSES INCURRED BY THE CONSULTANT AND/OR ANY
CONSULTANT AFFILIATE IN THE PERFORMANCE OF THE SERVICES RENDERED HEREUNDER AND
ALL MATTERS RELATED THERETO (THE “CONSULTANT EXPENSES”).  SUCH OUT-OF-POCKET
COSTS SHALL INCLUDE, WITHOUT LIMITATION, THE COSTS OF ANY SERVICE PROVIDERS,
ATTORNEYS, ACCOUNTANTS, INVESTMENT BANKERS, MANAGEMENT, RESTRUCTURING, REAL
ESTATE OR OTHER CONSULTANTS, OR OTHER SIMILAR AGENTS, ADVISORS, OR
REPRESENTATIVES ENGAGED BY THE CONSULTANT OR CONSULTANT AFFILIATE FOR THE
COMPANY’S OR ANY SUBSIDIARY’S BENEFIT.  FOR THE AVOIDANCE OF DOUBT,
REIMBURSEMENT OF SUCH CONSULTANT EXPENSES SHALL NOT BE CONDITIONED ON THE
APPROVAL OF THE UNAFFILIATED DIRECTORS, AND SHALL BE IN ADDITION TO ANY
CONSULTING FEES PAYABLE HEREUNDER.


 


(C)                                  THE AFOREMENTIONED CONSULTING FEES AND
CONSULTANT EXPENSES (TOGETHER, THE “FEES”) WILL BE PAYABLE PROMPTLY, BUT IN NO
EVENT MORE THAN THIRTY (30) CALENDAR DAYS FOLLOWING THE DATE WHICH CONSULTANT OR
ANY CONSULTANT AFFILIATE SUBMITS TO THE COMPANY AN INVOICE FOR SUCH FEES (WHICH
MAY BE MORE THAN ONCE PER MONTH).


 


(D)                                 ALL SERVICES PROVIDED BY A CONSULTANT
AFFILIATE TO THE COMPANY SHALL BE COVERED BY THE TERMS HEREOF AND THE CONSULTANT
AND EACH CONSULTANT AFFILIATE SHALL BE CONSIDERED A CONSULTANT INDEMNITEE (AS
DEFINED IN SECTION 5 BELOW) WITH RESPECT TO SUCH SERVICES PROVIDED.  THE COMPANY
AGREES THAT EACH CONSULTANT AFFILIATE SHALL ALSO BE A THIRD PARTY BENEFICIARY
HEREUNDER.  FOR AVOIDANCE OF DOUBT, WHEN USED HEREIN, THE TERM AFFILIATE
INCLUDES, WITHOUT LIMITATION, SUN CAPITAL ADVISORS, INC. AND ANY SIMILAR
ENTITIES (IT BEING UNDERSTOOD AND AGREED THAT THE FAILURE TO LIST ANY ENTITY AS
AN AFFILIATE SHALL IN NO WAY SUGGEST ANY ENTITY IS NOT AN AFFILIATE).


 

3.                                       Relationship of the Parties.  The
Consultant is providing services hereunder as an independent contractor. 
Nothing in this Agreement shall be deemed to constitute the Parties hereto as
joint venturers, alter egos, partners or participants in an unincorporated
business or other separate entity, nor in any manner create any
employer-employee or principal-agent relationship between the Company and/or any
of the Subsidiaries on the one hand, and the Consultant or any of the
Consultant’s members, managers, agents, sub-contractors, officers or employees
on the other hand (notwithstanding the fact that the Company and the Consultant
may have in common any officers, directors, stockholders, members, managers,
employees, or other personnel).

 

2

--------------------------------------------------------------------------------


 

4.                                       Directors and Officers.  Nothing in
this Agreement shall be construed to relieve the directors or officers of the
Company or any of the Subsidiaries from the performance of their respective
duties or limit the exercise of their powers in accordance with the Company’s or
such Subsidiary’s, as applicable, charter, bylaws, operating agreement, other
constituent documents, applicable law, or otherwise.  The activities of the
Company and each of the Subsidiaries shall at all times be subject to the
control and direction of their respective directors, managers and officers.  The
Company and the Subsidiaries reserve the right to make all decisions with regard
to any matter upon which the Consultant or any Consultant Affiliate has rendered
its advice and consultation.  The Parties expressly acknowledge and agree that
the Consultant is being engaged by the Company to provide consulting services to
the Company and the Subsidiaries, for which the Consultant will be compensated
pursuant to the terms of this Agreement.  The Consultant shall not, and shall
have no authority to, control the Company or any of the Subsidiaries or the
Company’s or any of the Subsidiaries’ day-to-day operations, whether through the
performance of the Consultant’s duties hereunder or otherwise.  Moreover,
although the Company and/or any of the Subsidiaries may grant to the Consultant
authority to sign, review or approve the Company’s and/or such Subsidiary’s
checks, payments, expenditures, transfers and/or conveyances, any such grant of
authority shall be made by the Company or such Subsidiary, as applicable, and
accepted by the Consultant with the express understanding and limitation that
the Consultant shall possess and exercise such authority solely in its capacity
as a provider of consulting services pursuant to the terms of this Agreement and
in no other capacity, and that no inference shall be drawn therefrom as to any
ability of the Consultant to control the Company or such Subsidiary or the
Company’s or such Subsidiary’s day-to-day operations or as to any liability or
responsibility therefor.  The Company’s and each of the Subsidiaries’ directors,
managers, officers and employees shall retain all responsibility for the Company
or such Subsidiary, as applicable, and its operations as and to the extent
required by the Company’s or such Subsidiary’s charter, bylaws, operating
agreement, other constituent documents, and applicable law.

 

5.                                       Limitation of Liability.  Neither the
Consultant nor any of its affiliates, nor any of their respective members,
managers, partners, directors, officers, employees, agents retained in
connection with the services contemplated by this Agreement and/or controlling
persons, nor any successor by operation of law (including by merger) of any such
person, nor any entity that acquires all or substantially all of the assets of
any such person in a single transaction or series of related transactions (all
of the foregoing, collectively, the “Consultant Indemnitees”) shall be liable to
the Company or any of the Subsidiaries or affiliates or any of the security
holders or creditors of the Company or any of its affiliates for (a) any damage,
loss, liability, deficiency, diminution in value, action, suit, claim,
proceeding, investigation, audit, demand, assessment, fine, judgment, cost or
other expense (including, without limitation, legal fees and expenses)
(collectively “Liabilities”) directly or indirectly (whether direct or indirect,
in contract or tort or otherwise) arising out of, related to, caused by, based
upon or in connection with the performance of services contemplated by this
Agreement unless such Liability shall be judicially determined in a final
non-appealable order to result directly and primarily from the willful
misconduct of such person or (b) any Outside Activities (as defined in
Section 19 below).  The Consultant makes no representations or warranties,
express or implied, in respect of the services provided by any Consultant
Indemnitee.  In no event will any Consultant Indemnitee be liable to the Company
or any of the Subsidiaries or affiliates or any of the security holders or
creditors of the Company or any of its affiliates (i) for any special, indirect,
punitive, incidental or

 

3

--------------------------------------------------------------------------------


 

consequential damages, including, without limitation, loss of profits or savings
or lost business, whether or not such damages are foreseeable or such Consultant
Indemnitee has been advised of the possibility of such damages or (ii) in
respect of any Liabilities relating to any third party claims (whether based in
contract, tort or otherwise), except as set forth in Section 6 below.  Under no
circumstances will the aggregate of any and all Liabilities of the Consultant
Indemnitees exceed the aggregate of the Fees actually paid to the Consultant
hereunder.

 

6.                                       Indemnification.  The Company and the
Subsidiaries shall jointly and severally  reimburse, defend, indemnify and hold
the Consultant Indemnitees, and each of them, harmless from and against any
Liabilities arising out of, related to, caused by, based upon or in connection
with (a) any act or omission of, or on behalf of, the Company, any of the
Subsidiaries, the Consultant or any of the Consultant Indemnitees, except to the
extent judicially determined in a final non-appealable order to result directly
and primarily from the willful misconduct of the person seeking indemnification,
or (b) any act or omission made at the direction of the Company or any of the
Subsidiaries (collectively, the items in (a) and (b) above, “Claims”).  The
Company and the Subsidiaries shall jointly and severally defend at their own
cost and expense any and all suits or actions (just or unjust) which may be
brought against the Company, any of the Subsidiaries or any of their affiliates,
or any Consultant Indemnitee or in which any Consultant Indemnitee may be
impleaded with others upon any Claims, or upon any matter, directly or
indirectly arising out of, related to, caused by, based upon or in connection
with this Agreement or the performance (or failure of performance) hereof by any
Consultant Indemnitee, except to the extent judicially determined in a final
non-appealable order to result directly and primarily from the willful
misconduct of the person seeking indemnification.

 

7.                                       Subsidiary Guarantors.  At the
Consultant’s request, the Company shall cause any domestic Subsidiary who is not
then a party to the Subsidiary guaranty attached hereto promptly to execute a
joinder to such Subsidiary guaranty.

 

8.                                       Amendment.  No amendment of any
provision of this Agreement will be effective unless made in writing and signed
by the Consultant and the Company.

 

9.                                       Waiver.  No waiver will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
Party that makes express reference to the provision or provisions subject to
such waiver.

 

10.                                 Counterparts and Facsimile.  For the
convenience of the Parties hereto, this Agreement may be executed in any number
of separate counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts will together constitute the same
agreement.  Executed signature pages to this Agreement may be delivered by
electronic facsimile (including via electronic mail) and such facsimiles will be
deemed as sufficient as if actual signature pages had been delivered.

 

11.                                 Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without giving effect to principles of conflicts of law or
choice of law that would compel the application of the substantive laws of any
other jurisdiction.

 

4

--------------------------------------------------------------------------------


 

12.                                 WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION, ACTION,
PROCEEDING, CROSS-CLAIM, OR COUNTERCLAIM IN ANY COURT (WHETHER BASED ON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR IN CONNECTION WITH
(I) THIS AGREEMENT OR THE VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR
ENFORCEMENT HEREOF OR (II) THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
AUTHORIZATION, EXECUTION, DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

 

13.                                 Notices.  All notices, demands and other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given
(i) when personally delivered, sent by telecopy (with hard copy to follow);
(ii) one (1) day after sent by reputable overnight express courier (charges
prepaid); or (iii) five (5) days following mailing by certified or registered
mail, postage prepaid and return receipt requested.  Unless another address is
specified in writing, notices, demands and communications to the Company and the
Consultant shall be sent to the addresses indicated below.

 


(A)                                  IF TO THE CONSULTANT:


 

Sun Capital Partners Management V, LLC
5200 Town Center Circle, Suite 600
Boca Raton, Florida 33486
Attention: Jason H. Neimark, Brian Urbanek and C. Deryl Couch
Facsimile: (561) 394-0540
Email: jneimark@suncappart.com, burbanek@suncappart.com and
dcouch@suncappart.com

 

and

 

Sun Capital Partners Management V, LLC
11111 Santa Monica Blvd., Suite 1050
Los Angeles, California 90025
Attention: Michael J. Satzberg
Facsimile: (310) 473-1119
Email: msatzberg@suncappart.com

 

with a copy to:

 

Kirkland & Ellis LLP
200 E. Randolph Drive
Chicago, Illinois 60601
Attention: Douglas C. Gessner, P.C., Gerald T. Nowak and Jeremy S. Liss
Facsimile: (312) 861-2200
Email: dgessner@kirkland.com, gnowak@kirkland.com and jliss@kirkland.com

 

5

--------------------------------------------------------------------------------


 


(B)                                 IF TO THE COMPANY:


 

Accuride Corporation
7140 Officer Circle
Evansville, Indiana 47715
Attention: David K. Armstrong
Facsimile: (812) 962-5426
Email: dkarmstr@accuridecorp.com

 

with a copy to:

 

Latham & Watkins LLP
Sears Tower, Suite 5800
233 South Wacker Drive
Chicago, Illinois 60606
Attention: Christopher D. Lueking
Facsimile: (312) 993-9767
Email: christopher.lueking@lw.com

 

14.                                 Entire Agreement.  This Agreement sets forth
the entire agreement of the Parties hereto with regard to the subject matter
hereof and supersedes and replaces all prior agreements, understandings and
representations, oral or written, with regard to such matters.

 

15.                                 Assignment; Successors and Assigns.  This
Agreement and the rights, duties and obligations of the Company and the
Subsidiaries hereunder may not be assigned or delegated by the Company or any
Subsidiary without the prior written consent of the Consultant.  Except to the
extent set forth herein, this Agreement and the rights, duties and obligations
of the Consultant and the Consultant Affiliates hereunder may not be assigned or
delegated by the Consultant or any Consultant Affiliate without the prior
written consent of the Company.  All covenants, promises and agreements by or on
behalf of the Parties contained in this Agreement shall be binding upon and
shall inure to the benefit of the Parties hereto and their respective heirs,
legal representatives, successors and assigns.

 

16.                                 Severability.  If any provision of this
Agreement, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party.  Upon such determination, the Parties
shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the Parties.

 

17.                                 Further Assurances. Each party hereto agrees
to use all reasonable efforts to obtain all consents and approvals, and to do
all other things, necessary for the transactions contemplated by this Agreement.
 The Parties agree to take such further action and to deliver or cause to be
delivered any additional agreements or instruments as any of them may reasonably

 

6

--------------------------------------------------------------------------------


 

request for the purpose of carrying out this Agreement and the agreements and
transactions contemplated hereby.

 

18.                                 Attorneys’ Fees.  If any action at law or in
equity is necessary or desirable to enforce or interpret the terms of this
Agreement, to protect the rights obtained hereunder, or where any provision
hereof is validly asserted as a defense, and in the case such action is taken by
the Consultant, the Consultant shall be entitled to recover from the Company
and/or from any Subsidiary its reasonable attorneys’ fees incurred in connection
therewith, including attorneys’ fees on appeal, and all costs and disbursements,
in addition to any other available relief or remedy to which it may be entitled,
and in the case such action is taken by the Company, the Company shall be
entitled to recover from the Consultant and/or from any Consultant Affiliate its
reasonable attorneys’ fees incurred in connection therewith, including
attorneys’ fees on appeal, and all costs and disbursements, in addition to any
other available relief or remedy to which it may be entitled.

 

19.                                 Outside Activities.  The Company hereby
acknowledges and agrees that one or more of the Consultant Indemnitees have had,
and from time to time may have, outside activities or interests that conflict or
may conflict with the best interests of the Company, any Subsidiary or any of
their affiliates (collectively, “Outside Activities”), including (without
limitation) investment opportunities or investments in, ownership of, or
participation in entities that are or could be complementary to, or competitive
with, the Company, any Subsidiary or any of their affiliates.  The Company
hereby consents to all such Outside Activities, and no Consultant Indemnitee
shall be liable to the Company, any Subsidiary or any of their affiliates for
breach of any duty (contractual or otherwise), including without limitation any
fiduciary duties, by reason of any such activities or of such person’s
participation therein.  In the event that any Consultant Indemnitee acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for both the Company, any Subsidiary or any of their affiliates, on
the one hand, and any Consultant Indemnitee, on the other hand, or any other
person, no Consultant Indemnitee shall have any duty (contractual or otherwise),
including without limitation any fiduciary duties, to communicate, present or
offer such corporate opportunity to the Company or such Subsidiary or affiliate
and, notwithstanding any provision of this Agreement to the contrary, shall not
be liable to the Company or such Subsidiary or affiliate for breach of any duty
(contractual or otherwise), including, without limitation any fiduciary duties,
by reason of the fact that any Consultant Indemnitee directly or indirectly
pursued or acquired such opportunity for itself, directed such opportunity to
another person, or did not present or communicate such opportunity to the
Company or such Subsidiary or affiliate, even though such corporate opportunity
may be of a character that, if presented to the Company or such Subsidiary or
affiliate, could be taken by the Company or such Subsidiary or affiliate, as
applicable.  The Company hereby renounces any interest, right, or expectancy in
any such opportunity not offered to it by any Consultant Indemnitee to the
fullest extent permitted by law.

 

20.                                 Intellectual Property.  The Consultant shall
retain all forms of legal ownership rights and protections in any country of the
world, including all right, title and interest arising under common and
statutory law, in and to all: (a) letters patents, provisional patents, design
patents, patent cooperation treaty filings and other rights to inventions or
designs; (b) trade secret and equivalent rights in confidential or proprietary
information and know-how; (c) copyrights, mask works, moral rights or other
literary property or authors’ rights; (d) rights regarding trade

 

7

--------------------------------------------------------------------------------


 

names, logos, domain names, URLs, trademarks, service marks and other
proprietary indicia or addresses and all goodwill associated therewith; (e) any
similar, corresponding or equivalent rights relating to intangible intellectual
property; and (f) all applications, registrations, issuances, divisions,
continuations, renewals, reissuances and extensions of the foregoing, in each of
the clauses (a) through (f) above and to any work product or deliverables
created for, or provided to, the Company or any Subsidiary under this Agreement
or otherwise developed in connection with the services provided hereunder
(collectively, the “Consultant Owned Materials”); provided, that the Consultant
Owned Materials shall not include any of the foregoing to the extent created
exclusively for, and provided exclusively to, the Company or any Subsidiary
under the Agreement (collectively, the “Company Owned Materials”).  The
Consultant hereby assigns to the Company, without further consideration, all of
its rights, title and interest in any and all Company Owned Materials.  The
Consultant has no obligation to provide any Consultant Owned Materials to the
Company or any Subsidiary, but if the Consultant does so provide any Consultant
Owned Materials to the Company or any Subsidiary, then the Consultant hereby
grants to the Company and any such Subsidiary, a revocable, non-transferable and
non-sublicensable, worldwide royalty-free, nonexclusive license to copy, use and
distribute such Consultant Owned Materials.

 

21.                                 Interpretation.  The headings contained in
this Agreement are for reference purposes only and are not part of this
Agreement.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed followed by the words “without
limitation.”  No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Consulting Agreement as of
the date first written above.

 

 

 

SUN CAPITAL PARTNERS
MANAGEMENT V, LLC

 

 

 

 

 

 

 

By:

      /s/ Michael J. McConvery

 

Name:

Michael J. McConvery

 

Title:

Vice President

 

 

 

 

 

 

 

ACCURIDE CORPORATION

 

 

 

 

 

 

 

By:

      /s/ David K. Armstrong

 

Name:

David K. Armstrong

 

Title:

Senior Vice President/Chief

 

 

Financial Officer

 

Signature Page to Consulting Agreement

 

--------------------------------------------------------------------------------


 

In consideration of the Consultant’s execution and delivery of this Agreement
and its agreement to perform the transactions contemplated hereby, and as a
material inducement to such execution, delivery and performance, each of the
undersigned hereby jointly and severally guarantees any payments owed by the
Company to the Consultant pursuant to this Agreement.  Each of the undersigned
agrees that no formal change, amendment, modification or waiver of any terms or
conditions hereof, no extension in whole or in part of the time for the
performance by the Consultant of any of its obligations hereunder, and no
settlement, compromise, release, surrender, modification or impairment of, or
exercise or failure to exercise any claim, right or remedy of any kind or nature
in connection herewith, shall affect, impair or discharge, in whole or in part,
the liability of the undersigned for the full, prompt and unconditional
performance of the obligations of the Company under this Agreement.  The
obligations of the undersigned hereunder are absolute and unconditional,
irrespective of any circumstance which might otherwise constitute a legal or
equitable discharge of a surety or guarantor.  The liability of the undersigned
shall be direct and not conditional or contingent on the pursuit of remedies
against the Company.  The Consultant may, at its option, proceed in the first
instance against the undersigned to collect any amount owed hereunder without
first proceeding against the Company.  The guarantee of the undersigned shall be
a continuing guarantee, and the above consent and waiver of the undersigned
shall remain in full force and effect until the obligations of the Company
hereunder are discharged and paid in full.  Each of the undersigned agrees to
pay all costs, fees and expenses (including reasonable attorneys’ fees and all
disbursements) incurred by the Consultant in collecting or enforcing the
undersigned’s obligations hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY
LEFT BLANK; SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

ACCURIDE CUYAHOGA FALLS, INC.

 

 

 

 

 

By:

 

/s/ David K. Armstrong

 

Name:

David K. Armstrong

 

Title:

Vice President

 

 

 

 

 

 

 

ACCURIDE ERIE, L.P.

 

 

 

 

By:

 AKW General Partner LLC,

 

 

As General Partner

 

By:

 Accuride Corporation, as Member

 

 

 

 

 

 

 

By:

 

/s/ David K. Armstrong

 

Name:

David K. Armstrong

 

Title:

Senior Vice President/Chief
Financial Officer

 

 

 

 

 

 

 

ACCURIDE HENDERSON LIMITED
LIABILITY COMPANY

 

 

 

By: Accuride Corporation, as Member

 

 

 

 

 

By:

 

/s/ David K. Armstrong

 

Name:

David K. Armstrong

 

Title:

Senior Vice President/Chief
Financial Officer

 

 

 

 

 

 

 

AKW GENERAL PARTNER, L.L.C.

 

 

 

By: Accuride Corporation, as Member

 

 

 

 

 

By:

 

/s/ David K. Armstrong

 

Name:

David K. Armstrong

 

Title:

Senior Vice President/Chief
Financial Officer

 

 

Signature Page to Consulting Agreement Guaranty

 

--------------------------------------------------------------------------------


 

AOT, INC.

 

 

 

 

 

By:

 

/s/ David K. Armstrong

 

Name:

David K. Armstrong

 

Title:

Vice President

 

 

 

 

 

 

 

TRANSPORTATION TECHNOLOGIES,
INC.

 

 

 

 

 

By:

 

/s/ David K. Armstrong

 

Name:

David K. Armstrong

 

Title:

Vice President

 

 

 

 

 

 

 

ACCURIDE EMI, LLC

 

 

 

 

 

By:

 

/s/ William M. Lasky

 

Name:

William M. Lasky

 

Title:

Manager

 

 

 

 

 

 

 

By:

 

/s/ David K. Armstrong

 

Name:

David K. Armstrong

 

Title:

Manager

 

 

Signature Page to Consulting Agreement Guaranty

 

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Services

 

The Parties currently contemplate that the Services may include advice regarding
improvements to the Company’s and/or the Subsidiaries’ financial results,
financial reporting, accounting and management information systems.

 

--------------------------------------------------------------------------------